               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

HERMAN TRACY CLARK,                           )
                                              )
                            Plaintiff,        )
                                              )
              vs.                             )          No. CIV-20-63-C
                                              )
OKLAHOMA PARDON AND                           )
PAROLE BOARD,                                 )
                                              )
                            Defendant.        )

                       MEMORANDUM OPINION AND ORDER

       Plaintiff filed the present action pursuant to 28 U.S.C. § 1983. Pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B), the matter was referred to United States Magistrate

Judge Shon T. Erwin, who entered a Report and Recommendation (“R&R”) on March 4,

2020. Judge Erwin noted Plaintiff had failed to make the required payment on his filing

fee and recommended dismissal of Plaintiff’s case. Plaintiff has filed an Objection to the

R&R.

       Plaintiff’s Objection includes evidence demonstrating that his partial payment was

indeed mailed to the Court in accordance with Judge Erwin’s earlier order. However, it

appears that the payment was returned by the U.S. Postal Service due to an insufficient

address. Accordingly, Plaintiff is directed to re-mail the payment to the Court within 30

days of the date of this Order. Plaintiff is advised that the correct mailing address is U.S.

Court Clerk, 200 NW 4th Street, Room 1210, Oklahoma City, OK 73102. Failure to

comply will result in dismissal of this action in accordance with Judge Erwin’s Report and

Recommendation.
Any action on the R&R is deferred for this 30-day period.

IT IS SO ORDERED this 31st day of March 2020.




                                    2
